   Case
Name     2:16-cv-08033-AB-FFM Document 328-1 Filed 02/20/19 Page 1 of 1 Page ID #:9415
     and address:
Michael R. Matthias (SBN 57728)
Baker & Hostetler LLP
11601 Wilshire Blvd., Suite 1400
Los Angeles, CA 90025



                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE NUMBER
NOMADIX, INC.,                                                         2:16-cv-08033-AB-FFM

                                                        Plaintiff(s)
                                  v.
                                                                             (PROPOSED) ORDER ON APPLICATION
GUEST-TEK INTERACTIVE
ENTERTAINMENT LTD.,                                                        OF NON-RESIDENT ATTORNEY TO APPEAR
                                                                               IN A SPECIFIC CASE PRO HAC VICE
                                                     Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Samuels. Andrew E.                                of BAKER & HOSTETLER LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                  200 Civic Center Drive, Suite 1200

614.228.1541                614.462.2616                                   Columbus, OH 43215-4138
Telephone Number             Fax Number
asamuels@bakerlaw.com
                    E-Mail Address                                         Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
GUEST-TEK INTERACTIVE ENTERTAINMENT LTD



Name(s) of Party(ies) Represented                                       Plaintiff(s)   Defendant(s)    Other: Counter-Claimant
and designating as Local Counsel
Matthias, Michael R.                                                   of BAKER & HOSTETLER LLP
Designee’s Name (Last Name, First Name & Middle Initial)                   11601 Wilshire Blvd., Suite 1400
57728                     310.820.8800           310.820.8859              Los Angeles, CA 90025
Designee’s Cal. Bar No.    Telephone Number         Fax Number
mmatthias@bakerlaw.com
                     E-Mail Address                                        Firm/Agency Name & Address
 HEREBY ORDERS THAT the Application be:
     GRANTED.
     DENIED: for failure to pay the required fee.
             for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
             for failure to complete Application:
             pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
              is regularly employed or engaged in business, professional, or other similar activities in California.
             pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court; does not maintain office in District.
             because
 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: be refunded not be refunded.
Dated
                                                                                U.S. District Judge/U.S. Magistrate Judge

G–64 ORDER (5/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE           Page 1 of 1
                                                                                                                American LegalNet, Inc.
                                                                                                                www.FormsWorkFlow.com
